Appeal Reinstated; Appellant’s Motion to Dismiss Granted; Motion to Extend Time
to File Notice of Appeal and Appellee’s Motion to Dismiss Denied as Moot; Appeal
Dismissed; and Memorandum Opinion filed November 13, 2012.




                                        In The


                     Fourteenth Court of Appeals

                                NO. 14-12-00475-CV




                ESTATE OF OTIS HAROLD CARTE, DECEASED


                         On Appeal from the Probate Court
                              Galveston County, Texas
                         Trial Court Cause No. PR-0053835


                       MEMORANDUM OPINION

      This is an appeal from a judgment removing appellant, K. Randall Huffstetler, as
Independent Executor of the Estate of Otis Harold Carte, Deceased, signed by the trial
court on January 23, 2012. Appellant filed a timely motion for new trial. The clerk’s
record was filed August 2, 2012, and it appeared that appellant’s notice of appeal may
have been filed late. Appellant filed a motion for extension of time to file the notice
appeal, and appellee, Thomas H. Carte, filed a motion to dismiss the appeal for want of
jurisdiction.

       Before these motions were decided, on August 30, 2012, the court abated the
appeal for sixty days so that the parties could complete an agreement to settle the
underlying dispute. On October 31, 2012, appellant filed a motion to dismiss the appeal
because the case has been settled. See Tex. R. App. P. 42.1. The motion is granted.

       Accordingly, the appeal is ordered reinstated and dismissed. Appellant’s motion to
extend time to file the notice of appeal and appellee’s motion to dismiss for want of
jurisdiction are denied as moot.



                                         PER CURIAM


Panel consists of Chief Justice Hedges and Justices Brown and Busby.




                                            2